Citation Nr: 1542051	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent prior to October 31, 2014, and a rating higher than 30 percent since October 31, 2014, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to October 1972.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2011, the RO proposed to reduce his 10 percent rating for bilateral hearing loss to zero percent.  The proposed rating reduction was effectuated by a June 2011 rating decision and the zero percent rating was made effective September 1, 2011. 

This case was remanded by the Board in October 2014 for further development and is now ready for disposition.

In a May 2015 rating decision, the RO restored the 10 percent rating for bilateral hearing loss, effective September 1, 2011, and increased the rating from 10 percent to 30 percent, effective October 31, 2014.  Accordingly, the claim for a higher rating for bilateral hearing loss is the remaining issue on appeal.  Therefore, the Board has characterized the issue as shown on the first page of the decision.

In June 2015, subsequent to the May 2015 Supplemental Statement of the Case (SSOC), VA treatment records dated from September to October 2010 were uploaded to the electronic file.  However, this evidence was of record at the time of the issuance of the February 2012 SOC and thus, the Board finds that a waiver is not required.  38 C.F.R. §§ 19.9, 20.1304(c).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Prior to October 31, 2014, the most probative evidence demonstrates that the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to no higher than an auditory acuity of Level II hearing in the right ear and Level I hearing in the left ear.

2.  Since October 31, 2014, the most probative evidence demonstrates that the Veteran bilateral hearing loss has been manifested by hearing impairment corresponding to no higher than an auditory acuity of Level IV in the right ear and Level VII in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent prior to October 31, 2014, and a rating higher than 30 percent since October 31, 2014, for bilateral hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz , or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2015).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.

Historically, in September 1995, the RO granted service connection for a left ear hearing loss disability, evaluated as noncompensable (zero percent) under Diagnostic Code 6100, effective January 31, 1995.  In March 2009, the RO granted service connection for right ear hearing loss and increased the evaluation from zero percent to 10 percent for bilateral hearing loss, effective January 30, 2009, the date of his increased rating claim.  In March 2011, the RO proposed to reduce the 10 percent rating for bilateral hearing loss to zero percent.  The proposed rating reduction was effectuated by a June 2011 rating decision and the zero percent rating was made effective September 1, 2011.  In May 2015, the RO restored the 10 percent rating, effective September 1, 2011 and increased the evaluation from 10 to 30 percent, effective from October 31, 2014.  

However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 30 percent prior to October 31, 2014, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Turning to the merits of the claim, VA treatment records include a September 2010 VA audiology evaluation which shows that pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 55, 55, 55, and 70 decibels, for an average of 59 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 15, 55, 65, and 65 decibels, for an average of 50 decibels.  Speech recognition scores were not provided.
Applying the puretone threshold averages of 59 for the right ear and 50 for the left ear, these values to the rating criteria results in a numeric designation of Level IV in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Table VIA.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

On October 2010 VA audiology examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 55, 50, 60, and 70 decibels, for an average of 59 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 15, 40, 40, and 35 decibels, for an average of 33 decibels.  The CNC word list speech recognition score revealed 100 percent, bilaterally.  The examiner diagnosed normal to mild sensorineural hearing loss in the left ear and moderate to moderately severe sensorineural hearing loss in the right ear.  The examiner opined that the bilateral sensorineural hearing loss had significant effects on employment.

Applying the puretone threshold averages of 59 for the right ear and 33 for the left ear, these values to the rating criteria results in a numeric designation of Level II in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable evaluation.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.  On the basis of this rating, a reduction from 10 percent to a noncompensable rating (as noted in the Introduction).

On May 2011 private audiology evaluation, speech recognition scores "were in agreement" with pure tone averages.  Pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 80, 70, 80, and 85 decibels, for an average of 79 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 30, 60, 75, and 70 decibels, for an average of 59 decibels.  The CNC word list speech recognition score revealed 80 percent on the left ear and 85 percent on the right ear.  The audiologist opined that the hearing loss affected his ability to communicate, especially if there was any competing noise in his environment.

Applying the puretone threshold averages of 79 for the right ear and 59 for the left ear, these values to the rating criteria results in a numeric designation of Level IV in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

On January 2012 VA Disability Benefits Questionnaire (DBQ) hearing loss examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 65, 65, 70, and 75 decibels, for an average of 69 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 20, 60, 75, and 70 decibels, for an average of 56 decibels.  The CNC word list speech recognition score revealed 96 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed moderately severe to severe mixed hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.

Applying the puretone threshold averages of 69 for the right ear and 56 for the left ear, these values to the rating criteria results in a numeric designation of Level II in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable evaluation.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

VA treatment records include an August 2014 audiology note shows that he reported difficulty understanding conversational speech.  There was moderate to severe mixed hearing loss in the right hear and normal hearing through 1500 Hz dropping to a moderately severe sensorineural hearing loss in the left ear.  The speech recognition score in the right ear was 96 percent and 92 percent in the left ear.

On October 2014 private audiology evaluation, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 75, 65, 70, and 80 decibels, for an average of 73 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 25, 65, 70, and 65 decibels, for an average of 56 decibels.  The CNC word list revealed 76 percent (masked) in the right ear and 52 percent in the left ear.  The examiner opined that the bilateral hearing loss affected his ability to communicate, especially if there was background noise.

Applying the puretone threshold averages of 73 for the right ear and 56 for the left ear, these values to the rating criteria results in a numeric designation of Level IV in the right ear and Level VII in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 20 percent.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

On April 2015 VA audio examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 60, 60, 65, and 70 decibels, for an average of 64 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 25, 65, 70, and 65 decibels, for an average of 56 decibels.  The CNC word list revealed 94 percent for the right ear and 96 percent for the left ear.  The Veteran complained that he had difficulty hearing conversational speech, especially with his right ear.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it had significant effects on employment.

Applying the puretone threshold averages of 70 for the right ear and 56 for the left ear, these values to the rating criteria results in a numeric designation of Level II in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable evaluation.  There likewise remains no basis for assigning a higher rating under 38 C.F.R. § 4.86.

In a May 2015 statement, the Veteran indicated that if he had a hard time understanding a person if he was unable to see their lips.

Based on these findings the Board finds that prior to October 31, 2014 the manifestations of the Veteran's bilateral hearing loss disability were more consistent with a 10% rating.  The Board also finds that since October 31, 2014, it is important for the Veteran to understand that a significant amount of evidence in this case does not support the current 30 percent evaluation, let alone a higher evaluation.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). On April 2015 VA examination, the Veteran complained that he had difficulty hearing conversational speech, especially with his right ear. 

The Board finds these comments are sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  Additionally, the Board has considered various lay statements from the Veteran as well as statements made to his private audiologists attesting to the impact of his hearing loss.  The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.

While the Board understands the Veteran's central concern that his bilateral hearing loss disability has negatively impacted his quality of life and that he has difficulty hearing in social situations, it is important for Veteran to also understand that without some problems associated with his bilateral hearing loss disability there would be no basis for a compensable evaluation (zero), let alone the 10 and 30 percent disability ratings for his bilateral hearing loss disability.  Findings made on September 2010, October 2010, and January 2012 examinations and on May 2011 private audiology evaluation do not support the assignment of a higher rating of 20% prior to October 31, 2014 and the October 2014 private audiology evaluation and April 2015 VA examination do not support a higher rating of 40% since October 31, 2014, for his bilateral hearing loss disability.  As previously stated, with regard to the 30 percent rating assigned for the period since October 31, 2014, is important for the Veteran to understand that not all evidence in this case supports the current 30 percent evaluation.  It is also important for the Veteran to understand that the problems he has cited have not been ignored, but is the basis for the current rating. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent prior to October 31, 2014, or higher than 30 percent since October 31, 2014, for his bilateral hearing loss disability.

The Veteran is competent to report his current problems hearing at this time as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral hearing loss disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

In sum, the totality of the evidence fails to support the assignment of a rating higher than 10 percent prior to October 31, 2014, and a rating higher than 30 percent since October 31, 2014, for bilateral hearing loss.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his bilateral hearing loss disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of difficulty hearing due to his disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, while the VA examiners have opined that the hearing loss disability causes significant effects on employment, the evidence of record does not show nor does the Veteran contend that he is unemployable due to his bilateral hearing loss disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected bilateral hearing loss disability.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letter in September 2010, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was afforded VA examinations in October 2010, January 2012, and pursuant to the Board's October 2014 remand in April 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hearing loss since the most recent VA examination.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

ORDER

A rating higher than 10 percent prior to October 31, 2014, and a rating higher than 30 percent since October 31, 2014, for service-connected bilateral hearing loss, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


